Citation Nr: 0322306	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  95-23 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
strain with radiculitis, currently rated as 40 percent 
disabling. 

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active duty for training from March 1957 to 
September 1957 and active service from October 1961 to August 
1962.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from February 1994 and later decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied claims for increased 
ratings for coccydynia with associated lumbosacral strain and 
for residuals of a service-connected head injury and 
concussion.  The veteran appealed for favorable resolution of 
the issues.

The Board remanded the case in December 1998.  In February 
2001, the RO assigned increased ratings for chronic low back 
strain with radiculitis and for residuals of a head injury.  
The veteran then withdrew his appeal for an increased rating 
for residuals of a head injury.  Thus, that issue is no 
longer before the Board.  38 C.F.R. § 20.204(b). 

The veteran has continued his appeal for a higher rating for 
a low back disability.  In this remand, the Board has 
recharacterized that issue as one for an increased rating for 
"chronic low back strain with radiculitis" on the basis of 
a September 1999 VA medical examiner's opinion that a 
previous diagnosis of coccygodynia was not appropriate for 
this case.

This appeal also arises from a September 2001 RO decision 
that denied entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
(hereinafter referred to as a claim for TDIU).  The veteran 
timely appealed that decision.  

The record reflects that the RO notified the veteran that a 
hearing before an RO hearing officer had been scheduled for 
October 2002.  The claims files note that the veteran failed 
to report for the hearing, although the RO notification 
letter has not been returned by the United States Postal 
Service as undeliverable.  The veteran has not explained his 
failure to report or requested rescheduling of the hearing.  
Under these circumstances, the Board deems the hearing 
request to be withdrawn.  See 38 C.F.R. § 20.702(d) (2002).

In April 2003, the Board undertook development of the 
evidence pursuant to VA regulation; however, since that time, 
the regulation authorizing the Board to develop evidence or 
to cure a procedural defect was invalidated.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The grant of entitlement to TDIU 
herein is based in part on evidence developed by the Board 
pursuant to the invalidated regulation; however, because the 
decision is favorable, no unfair prejudice will result in the 
Board's adjudication of the matter at this time.  A remand of 
this issue would serve only to further delay the veteran's 
receipt of increased benefits.  The issue of an increased 
rating for the low back will, however, require another 
remand.  


FINDINGS OF FACT

1.  The veteran's only compensably rated service- connected 
disabilities are chronic low back strain with radiculitis, 
rated 40 percent disabling, and residuals of head injury to 
include concussion with posttraumatic headache and scar of 
forehead, rated 30 percent disabling.

2. The veteran has completed one year of college and work 
experience as a general repairman; he last worked in or 
around 1989.

3. The veteran's service-connected disabilities have rendered 
him unable to secure or maintain substantially gainful 
employment throughout the appeal period.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In April 2001, the veteran reported that he has received 
Social Security Administration (SSA) disability benefits 
since 1995 and he claimed that his service-connected 
disabilities precluded any employment.  At that time, he 
reported that he received all medical care at the Worcester 
VA Clinic.  

The veteran's application for TDIU (VA Form 21-8940) reflects 
that he last worked in 1989, that he was a repairman for 
General Motors, that he had tried to obtain a job as a 
laborer in 1991, that he completed one year of college, and 
that he had no specialized training in any field.  

In a September 2001 rating decision, the RO denied a claim of 
entitlement to TDIU.  The rating decision reflects that 
service connection was in effect for chronic low back strain 
with radiculitis, rated as 40 percent disabling; residuals of 
head injury to include concussion with posttraumatic headache 
and scar of forehead, rated as 30 percent disabling; and, 
residuals of nose injury, noncompensably rated.  The RO 
determined that the combined rating was 60 percent and that 
the service-connected disabilities did not meet schedular 
requirements for TDIU.  

In November 2001, the veteran reported a hospitalization at 
Brockton VA Medical Center in 1997.  He reported his current 
medications taken for his head injury residuals and for his 
back injury residuals.  

The RO subsequently attempted to obtain old employment 
records and all pertinent medical records.  

In January 2003, the Board sent a letter to the veteran 
explaining the Veterans Claims Assistance Act of 2000 (VCAA) 
and offering to assist in obtaining any relevant records.  
The veteran did not respond.  

In April 2003, the Board requested SSA records, current 
treatment reports, a VA medical examination, and a medical 
opinion addressing employability.  

Subsequently, SSA advised that no pertinent records could be 
located.  The Worcester VA Clinic forwarded outpatient 
treatment reports reflecting frequent care and prescription 
medication use from 2001 to 2003.  A May 2003 report reflects 
that the veteran also had diabetes mellitus, poorly 
controlled, hyperlipidemia, poorly controlled, worsening 
peripheral vascular disease, and nicotine dependence, among 
others.  

The veteran underwent neurology and arthritis compensation 
and pension examinations of the head and back disabilities in 
July 2003.  The examiners reviewed the veteran's medical 
history and noted both service-connected and non-service-
connected disabilities.  The examiners reviewed the residuals 
of the in-service auto accident in the 1950s.  The 
neurological diagnoses included postconcussion syndrome with 
headaches, memory, and concentration problems, which were 
considered significant and persistent.  The neurological 
examiner addressed whether it is at least as likely as not 
that the service-connected disabilities would render the 
veteran unable to secure or to follow a substantially gainful 
occupation and, in response, opined that the service-
connected disabilities had rendered the veteran unable to 
secure and substantially maintain a gainful occupation.  The 
arthritis clinic examiner opined that the veteran was "not 
unable" to secure and follow substantially gainful 
employment.

II.  VCAA

During the pendency of the veteran's appeal, the VCAA was 
signed into law.  The VCAA and the implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The record reflects that the veteran has been notified of the 
law and regulations governing entitlement to TDIU, and has 
been notified, via letter directly from the Board, of the 
provisions of the VCAA.  A reasonable attempt has been made 
to obtain all identified records.  VA has provided a 
compensation and pension examination to verify the veteran's 
claim of unemployability.  As such the Board finds the facts 
pertinent to this claim have been properly developed and no 
further action is required to comply with the VCAA or the 
implementing regulations.

III.  Legal Analysis

The veteran contends that his service connected low back 
disability and his service-connected residuals of head injury 
prevent him from engaging in any substantially gainful 
employment.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a) (2002).

Age may not be considered as a factor in evaluation service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2002).  

While the veteran does not have a single disability rated at 
60 percent, his post-concussion and low back disabilities may 
be considered a "single" 60 percent disability because they 
both resulted from the same accident.  38 C.F.R. § 4.16(a).

A TDIU claim "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for 
TDIU because of 'subjective' factors that the 'objective' 
rating does not consider."  Vettese v. Brown, 7 Vet. App. 
31, 34-35 (1994).  The provisions of § 4.16(b) allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service- connected disabilities but 
who do not meet the percentage standards set forth in 
§ 4.16(a).  There must be a determination that the veteran's 
service-connected disability is sufficient to produce 
unemployability without regard to advancing age or non-
service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Assignment of a TDIU evaluation requires that the 
record reflect some factor that "takes the claimant's case 
outside the norm" of any other veteran rated at the same 
level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(citing 38 C.F.R. §§ 4.1, 4.15).  The question is whether the 
veteran is capable of performing the physical and mental 
tasks required of employment, not whether the veteran can 
find employment.  Id.

The veteran's recent VA compensation and pension examinations 
put the medical evidence into equipoise with respect to 
employability.   

The Board notes that the SSA records appear to be 
unavailable.  Thus, no additional information can be obtained 
from that source.  The veteran did complete one year of 
college, which might suggest that he could perform sedentary 
work not requiring bending of the lumbar spine.  The Board 
also notes that his non-service-connected disabilities might 
also preclude working.  However, at least one medical opinion 
clearly shows that the veteran cannot work due to service-
connected disabilities.

The law provides that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
In this case, the Board finds that the evidence is in such 
balance.  A TDIU is therefore granted.  




ORDER

Entitlement to a TDIU is granted, subject to the laws and 
regulations governing the payment of monetary awards.


REMAND

During the course of this appeal, the regulation authorizing 
the Board to develop evidence or to cure a procedural defect 
was invalidated.  Disabled American Veterans, supra.  
Pursuant to the now invalidated regulation, the Board has 
obtained additional evidence.  The veteran has not waived his 
right to initial RO consideration of this evidence.  Thus, a 
remand is necessary so that the RO may consider the newly 
obtained evidence. 

In December 1998, the Board referred back the issue of 
service connection for dental disorders, which the RO had 
denied in an April 1996 rating decision and to which the 
veteran had submitted a timely notice of disagreement.  The 
claims file does not reflect that the RO issued a statement 
of the case (SOC) concerning that issue.  Since that time, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that an unprocessed notice of disagreement 
should be remanded, rather than referred, to the RO.  
Manlincon v. West, 12 Vet. App. 238 (1999).  The Court has 
also held that when the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, this case is remanded for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied. 




2.  The RO should issue an SOC addressing 
the denial of service connection for 
dental disorders.  The veteran should be 
informed that, under 38 C.F.R. § 20.302 
(2002), he has 60 days from the date of 
mailing of the statement of the case to 
file a substantive appeal or a request 
for an extension of time to do so.

3.  Thereafter, the RO should re-
adjudicate the claim for an increased 
rating for his service-connected low back 
disability.  If the benefit sought on 
appeal remains denied, the RO should 
issue an SSOC containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case may be returned to 
the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



